Citation Nr: 1744813	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a collarbone disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for neuralgia.

3.  Whether new and material evidence has been received to reopen a claim of service connection for neurasthenia.

4.  Whether new and material evidence has been received to reopen a claim of service connection for spinal subluxation.

5.  Entitlement to a compensable rating for schizophrenia.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1973 to August 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Veteran's previous attorney-representative withdrew from representation.  The Veteran is self-represented in this case.

In June 2017, the Board denied a motion to advance the case on the docket.  However, given the docket number of the appeal, it is currently in proper docket order to be addressed.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection Claims

The four service connection claims were denied in a February 2004 rating decision.  New and material evidence must be submitted to reopen the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran has advanced differing theories of entitlement for his claims.  With regard to his collar bone, the Veteran contends that exercise during his period of service aggravated his "crooked collar bone."  With regard to his spinal subluxation claim, the Veteran contends that again extensive exercise during service aggravated a preexisting skull fracture affecting his brain stem, developing into spinal subluxation.  With regard to the neuralgia and neurasthenia, the Veteran contends these disabilities "accompany" his spinal subluxation.  See June 2003 Application for Compensation.  Furthermore, the Veteran contended that he was assaulted during service and hit in the head.  See August 2003 statement.

The Board finds that additional efforts must be undertaken to ensure that VA fulfills its duty to assist in the present case, which may lead to obtaining new and material evidence.  The Veteran has identified treatment near in time to his period of service in the 1970s for his claimed conditions, but the record does not reflect that all of the identified records have been obtained, or otherwise shown to be unobtainable.  He has identified receiving treatment at Strom Thurmond Federal Building VA Hospital; Medical Holding Company in Fort Jackson, South Carolina; Baptist Hospital in 1978 or 1979; Richmond Memorial Hospital in South Carolina; and William S. Hall Institutional Hospital.  With regard to William S. Hall Hospital, the Board notes that the claims file does contain some records from this facility dating to the 1980s.  However, the Veteran indicated that he sought treatment at this facility as early as the 1970s.  See November 1995 Authorization of Release of Information.  Furthermore, an October 2009 statement noted that the Veteran had been a "long-standing patient" of the Midlands Health Center.  However, to date, it seems only sporadic chiropractic treatment from this provider has been associated with the claims file.

The Board also notes that throughout the record, the Veteran has often only vaguely described the treatment facilities he has attended for his claimed disabilities.  At times the Veteran has only indicated the names of physicians, with corresponding phone numbers, instead of the names and addresses of treatment facilities.  In cases where the Veteran has provided the names of facilities he has not provided dates of treatment.  He has also admitted to having memory loss issues.  Nonetheless, on remand the RO should attempt all reasonable actions to fully identify and obtain the treatment records from the facilities and physicians the Veteran has highlighted including utilizing releases the Veteran has already submitted, if possible.  This is crucial to the fair adjudication of his claims.  


Increased Rating Claim

The Veteran was granted service connection for schizophrenia in a November 2008 Board decision.  After several rating decisions on the matter, the Veteran filed his present claim for increase in August 2011.  

The Veteran has repeatedly failed to appear for a VA examination in order to assess the current severity of this service-connected schizophrenia.  The Veteran has also repeatedly highlighted his chiropractic treatment records as sufficient evaluations, but these records are insufficient to describe the Veteran's psychiatric disability.  Because a psychiatric examination is essential to rating the Veteran's service-connected disability, the Veteran should be scheduled for a VA psychiatric examination.  See 38 C.F.R. § 3.326.

If the Veteran does not attend an examination, the claim will be denied.  See 38 C.F.R. § 3.655(b) (when a claimant fails to report to an examination and when the examination was scheduled in conjunction with...a claim for increase, the claim shall be denied).

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran the opportunity to submit or identify any additional private treatment records.  Obtain any identified records with the use of the Veteran's authorization as necessary, to specifically include records from Strom Thurmond Federal Building VA Hospital, Medical Holding Company in Fort Jackson, South Carolina, Baptist Hospital, Richmond Memorial Hospital in South Carolina, and William S. Hall Institutional Hospital.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to assess the current extent and severity of his service-connected schizophrenia.  

If the Veteran does not attend the examination, ensure that the examination notification letter is in the claims file.

3.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the m matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

